Citation Nr: 0833088	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-41 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the decision to sever connection for right ear 
hearing loss was proper.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California, which severed service connection for 
right ear hearing loss.

The appellant initiated his correspondence with the RO in 
this case in September 2004 when he requested an increased 
rating, to 20 percent, for bilateral hearing loss.  Given the 
subsequent actions of the RO, severing service connection for 
right ear hearing loss, the increased rating claim remains 
unadjudicated.  

As the Board in this decision has reestablished service 
connection for right ear hearing loss, and, consequently, has 
reestablished service connection for bilateral hearing loss, 
the issue of an increased rating, above 10 percent, for 
bilateral hearing loss should now be developed by the RO.  
Therefore, that issue is referred to the RO for appropriate 
action.  


FINDING OF FACT

The grant of service connection for right ear hearing loss 
was not clearly and undebatably erroneous.


CONCLUSION OF LAW

Service connection for right ear hearing loss was improperly 
severed, and restoration of service connection for right ear 
hearing loss is warranted.  38 U.S.C.A. §§ 5109A, 5112(b)(10) 
(West Supp 2007); 38 C.F.R. §§ 3.105(d), 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), as well as for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  38 C.F.R. §  3.105(d).  Clear and 
unmistakable error (CUE) is defined as a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

Although the same standards apply in a determination of CUE 
error in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 
Vet. App. 340, 342- 43 (1997).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.

The veteran was provided the appropriate due process by a 
February 2005 notification letter of the rating decision that 
proposed to sever service connection for bilateral hearing 
loss, and the June 2005 rating decision, while it contained 
some typographical errors, provided an adequate explanation 
concerning the reasons for proposed severance.  The October 
2002 notice letter also provided the standards of service 
connection regarding his original claim for establishment of 
service connection.  Thus, he was aware of what was necessary 
to establish service connection, and was provided appropriate 
due process with regard to the need to submit evidence 
showing the severance should not take place. As such, no 
prejudice exists in adjudicating the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, in a February 2003 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for bilateral hearing loss.  The rating decision noted that 
the service records documented that the veteran was a 
cannoneer while serving in Korea.  That decision listed the 
evidence considered, including private medical records dating 
from 1994, an August 2002 private medical opinion giving a 
positive nexus opinion between bilateral hearing loss and 
service, a November 2002 VA examination report providing a 
negative nexus opinion, and a January 2003 VA examination 
report addendum offering a positive nexus opinion with regard 
to the left ear and a negative nexus opinion with regard to 
the right ear.

In a February 2005 rating decision, however, the RO proposed 
to sever service connection for right ear hearing loss.  The 
RO detailed all the evidence considered by the RO in February 
2003 and concluded "[t]herefore, we are proposing to sever 
service connection for bilateral hearing loss and establish 
service connection for left ear hearing loss only."  

In a June 2005 rating decision, the RO severed service 
connection for right ear hearing loss, effective September 1, 
2005.  The statement of the case (SOC) issued in September 
2005 indicated that severance was warranted because the 
negative nexus opinion in the January 2003 VA examination 
addendum report had been "overlooked."  The SOC also noted 
the "absence of persuasive medical evidence demonstrating a 
relationship to military service."  After carefully 
reviewing the evidence of record, the Board finds that the RO 
improperly severed service connection for right ear hearing 
loss; therefore, restoration of service connection for right 
ear hearing loss, and consequently, bilateral hearing loss at 
a 10 percent disability rating, is warranted.  

In granting service connection for right ear hearing loss, 
the issue depends upon whether one accepts the medical 
opinion of the veteran's private treating physician or the 
opinions of a VA audiologist/examiner in 2002 and 2003.  The 
private physician noted that the veteran had documented 
bilateral sensorineural hearing loss since 1994 and that "it 
is likely that this hearing loss is caused by prior exposure 
to loud noises, including that sustained in his military 
service in Korea."  

In 2002, the VA audiologist concluded that there was no link 
between the veteran's bilateral hearing loss and service, 
explaining that the veteran's "fairly flat configuration is 
not consistent with a noise exposure etiology."  In 2003, 
the same audiologist reviewed additional private medical 
evidence and revised his opinion as to the left ear, 
determining that the veteran's left ear hearing loss was as 
likely as not due to military noise exposure.  

The additional evidence included a 1994 private audiology 
report which showed bilateral sensorineural hearing loss.  
The VA audiologist found the left ear hearing loss had a 
"notch-type" configuration consistent with noise exposure.  
The VA examiner also found that the right ear hearing loss 
was not likely due to military service due to his 
determination that the veteran's right ear hearing loss was 
normal for rating purposes in 1994.

Since reasonable minds could differ as to which opinion 
should be given more probative weight, that of the VA 
audiologist or that of the veteran's private physician, the 
RO's decision in February 2003 to grant service connection 
for right ear hearing loss did not involve CUE.  The 
difference between the February 2003 rating decision granting 
service connection for right ear hearing loss and the 
September 2005 SOC explaining why service connection for 
right ear hearing loss should be severed appears to be no 
more than a simple disagreement as to how the facts were 
weighed or evaluated.  In other words, it is debatable as to 
whether the veteran's current right ear hearing loss 
originated in service.

Beyond this fact, the Board must note that the veteran's 
service in the artillery would lead a reasonable person to 
believe that he was exposed to loud noise during his active 
service, supporting this claim.

The burden of proof necessary to sever service-connected is 
upon the Government.  In this instance, although the 2002 and 
2003 opinions of the VA audiologist suggest that the 
veteran's right ear hearing loss may not have developed in 
service, these reports have been contradicted by other 
evidence of record, namely the 2002 opinion provided by his 
private physician.  Accordingly, the Board finds that the RO 
did not commit CUE in February 2003 by granting service 
connection for right ear hearing loss.  

The Board must therefore conclude that the June 2005 rating 
decision, wherein the RO severed service connection for right 
ear hearing loss, was not proper.  Thus, restoration of 
service connection for right ear hearing loss is warranted.  
38 C.F.R. § 3.105(d).  As a result of this decision, 
restoration of a 10 percent rating for bilateral hearing loss 
is also warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
as to the appealed issue.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  In any event, 
VCAA notice is not required in this case because the issue 
presented involves a claim for review of a prior final RO 
decision on the basis of CUE.  See Parker v. Principi, 15 
Vet. App. 407 (2002).  


ORDER

Service connection for right ear hearing loss, and 
consequently a 10 percent rating for bilateral hearing loss, 
is restored.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


